BASKIN, Judge.
We modify the final judgment insofar as it requires the wife to pay three-quarters of the mortgage obligation without receiving reimbursement until sale of the marital home. The wife, who has exclusive possession of the house owned by the parties as tenants in common while the children are minors, is in no better position to carry the obligation than is the husband, despite the promise of reimbursement in the future. Although the trial court recognized that payment from the husband might increase if his earnings were to increase substantially, we find that the court’s failure to require the husband to pay half the mortgage, insurance, taxes, and necessary repairs as they became due constituted an abuse of discretion and permitted the husband to build his equity without full regard to the burden on the wife. Waskin v. Waskin, 346 So.2d 1060 (Fla. 3d DCA 1977); Singer v. Singer, 342 So.2d 861 (Fla. 1st DCA 1977). Accordingly, we modify the final judgment to require the husband to pay half the mortgage, insurance, taxes, and necessary repairs.
Affirmed as modified.